Mr. JUSTICE ADESKO dissenting: On June 2, 1970, plaintiff filed a complaint against defendants, as owners of the building located at 4732 S. Forrestville, Chicago, charging 23 violations of the Municipal Code, including conversion of said building to a multi-apartment building without obtaining a permit. There were four hearings before four different trial judges who ordered specific acts to be done to improve said building. On July 10, 1973, the defendants were ordered by the trial court to complete all work and correct the building code violations before August 27, 1973. In February, 1974, plaintiff filed a petition for a rule to show cause why defendants should not be held in contempt of court for failure to obey the July 10, 1973, order. At a hearing held on May 8, 1973, no evidence was offered showing compliance by the defendants. The trial judge ruled that counts one through eight of the said petition for a rule were no cause for said rule and ordered the city code enforcement inspector and witness for the city to check oiit counts 10 to 11. Count 10 alleged that the boiler room did not have a class B fire door as required by the code. Count 11 alleged that the undesirable stairway needed to be altered to bring its fire resistance rating up to one hour as required by the code. At no time did the defendants apply for or receive a permit to convert said single dwelling into a 24-unit apartment building. On August 27, 1974, the parties appeared before a judge of the Circuit Court who refused plaintiff’s request to vacate the order dismissing counts 1 through 8, stating that he had no authority to do so. Said judge then dismissed the remainder of the complaint. The city petitioned the court to reinstate counts 1 through 8 and 10 and 11, which the trial court denied in its order of November 26, 1974. Defendants-appellees filed no brief in support of their contention on appeal. After examining the record and plaintiff-appellant’s brief, I believe that the trial court erred in entering the order of November 26, 1974. Plaintiff sought to vacate said erroneous ruling which was not final. It should have been corrected in the trial court without the necessity of an appeal. Judge Kaplan, one of the trial judges, concluded that the two permits, procured by the defendants to replace five water closets and to build stairs, were sufficient authority to convert said single family dwelling into a rooming house. Nothing in said permits approves conversion of the building to the present apartment use. Furthermore, the city, plaintiff-appellant, was not permitted to present its case or to offer evidence of the existing violations. For these reasons, I conclude that the dismissal of said counts and of the remainder of the complaint was erroneous.